The error assigned consisted in the refusal of the court to postpone the trial at the instance of the defendants, one of whom was ill and was an important witness. The grounds for the refusal were that it was not shown by a medical certificate that the witness was ill; that nothing was done until the very day of the trial and it did hot appear that the illness was sudden; that the testimony was- not shown to be material find the adverse party admitted the facts intended to bé *908proved. Held: That the court acted correctly according to section 202 of the Code of Civil Procedure. — Affirmed.—Mr. Chief Justice Del Toro delivered the opinion of the court.